USCA4 Appeal: 21-2099      Doc: 16          Filed: 04/19/2022   Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-2099


        In re: MAURICE GLENN,

                            Petitioner.



                        On Petition for Extraordinary Writ. (8:15-cv-03058-PX)


        Submitted: January 21, 2022                                       Decided: April 19, 2022


        Before KING, DIAZ, and HARRIS, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Maurice Glenn, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2099         Doc: 16      Filed: 04/19/2022      Pg: 2 of 2




        PER CURIAM:

               Maurice Glenn petitions for an extraordinary writ; he seeks an investigation into

        alleged misconduct by judicial employees and review of Judicial Council orders denying

        Glenn’s complaints of judicial misconduct.

               Our authority to issue extraordinary writs under the All Writs Act “is only incidental

        to and in aid of [our] appellate jurisdiction, which Congress has given [Courts of Appeals]

        over district courts and administrative boards and agencies.” Gurley v. Superior Ct. of

        Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969) (per curiam) (citations omitted).

        The relief sought by Glenn is not available by way of extraordinary writ. Accordingly, we

        deny the petition. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                               PETITION DENIED




                                                     2